Citation Nr: 1401596	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  07-29 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a disability of the lower extremities, manifested by muscle spasms, to include as secondary to a low back disability.   

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to November 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2006 and March 2007 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma.

The Board acknowledges that the second above-captioned issue was initially characterized as service connection for a disability manifested by muscle spasms in the back and legs.  However, during the pendency of this appeal, the Veteran has made clear that he is requesting VA benefits for muscle spasms and related problems of the lower extremities that were caused or aggravated by a separate low back disability for which he also seeks service connection.  Accordingly, the Board has recharacterized his claim as reflected on the title page.

In June 2009, the Veteran testified at the RO before the undersigned, who was designated to conduct a hearing on the appeal.  See 38 U.S.C.A. § 7102(b).  A transcript of the proceeding has been associated with the Veteran's claims file.

In September 2009 and again in June 2011, the Board remanded the Veteran's claims for additional development.  The Board finds that, for the reasons that follow, there has been substantial compliance with its prior remand instructions such that appellate review may now proceed.  See  D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).  



FINDINGS OF FACT

1.  The Veteran does not have any currently diagnosed low back disability, to expressly include degenerative joint disease and degenerative disc disease of the lumbar spine, which manifested while he was on active duty or within a year of his military discharge, or is otherwise related to any aspect of his qualifying active service.

2.  The Veteran does not have any currently diagnosed lower extremity disability, to expressly include peripheral neuropathy, which manifested while he was on active duty or within a year of his military discharge, or is otherwise related to any aspect of his qualifying active service.

3.  The Veteran is not in receipt of any service-connected disabilities that, either singularly or jointly, preclude him from obtaining or maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).
  
2.  The criteria for service connection for a lower extremity disability, manifested muscle spasms, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).  

3.  The criteria for assignment of TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.326, 3.340, 3.655, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all of the evidence in the Veteran's paper and electronic claims files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss every modicum of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient evidence and on what such evidence shows, or fails to show, with respect to the issues on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant and does not mandate a discussion of the entire record).  

In reaching the decisions set forth below, the Board has assessed the credibility and weight of all relevant evidence, including medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight has not been accorded each piece of evidence contained in the record as every item does not carry the same probative value.  

Upon completing its evidentiary review, the Board has discharged its responsibility of determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, they must denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  While mindful of the benefit of the doubt doctrine, however, the Board has found this rule to be inapplicable since, for the reasons that follow, the evidence weighs against the Veteran's claims for service connection and his claim for TDIU must be denied as a matter of law.



I.  VA's Duties to Notify and Assist

In deciding this appeal, VA has met all notice and duty to assist provisions outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Court subsequently ruled that VCAA notice requirements apply to all five elements of a service-connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).  

In this case, the VCAA notice provisions were satisfied through June 2006 and January 2007 letters, which advised the Veteran of the evidence needed to substantiate his claims for service connection and TDIU, respectively.  Those letters also informed the Veteran of his responsibilities, and those of VA, for obtaining such evidence, while describing in detail how VA assigns a disability rating and an effective date following the initial grant of service connection.  As such, those letters not only comported with the Pelegrini notice provisions but also satisfied the heightened VCAA requirements set forth in Dingess.  

Moreover, while mindful that the Veteran has not been expressly notified of the secondary aspect of his lower-extremity disability claim, the Board finds that he has demonstrated actual knowledge of the relevant VCAA notice provisions.  Indeed, he has consistently attributed this condition to the low back disability for which he also seeks VA benefits.  See Board Hearing Tr. at 2-3.  As such, the Veteran has shown that he understands the criteria governing service connection for one disability as secondary to another for which VA benefits have been separately claimed under a distinct theory of entitlement.  These displays of actual knowledge, viewed in tandem with the subsequent notice provided in the most recent supplemental statement of the case (SSOC), are sufficient to cure any prejudice arising from the foregoing VCAA letters.  Thus, absent other evidence to the contrary, the Board finds that VA has fully met its duty to notify the Veteran in accordance with 38 C.F.R. § 3.159(b).

The Board also finds that VA has satisfied its duty to assist the Veteran pursuant to 38 C.F.R. § 3.159(c)(4).  The agency of original jurisdiction (AOJ) has obtained his service treatment records (STRs), service personnel records (SPRs), relevant VA medical records, and all private medical records that he has submitted, or authorized VA to obtain in connection with his claims.  In this regard, the Board acknowledges that the Veteran has identified additional records of low back treatment, which was allegedly rendered in the initial year following his discharge from service.  See Board Hearing Tr. at 7-8.  However, the Veteran has indicated that the private clinician responsible for that treatment ("Dr. B.") is now deceased.  Id. at 9.  Notwithstanding that admission, the AOJ has attempted to obtain those identified private records by asking the Veteran to authorize their release in accordance with the Board's latest remand.  However, the Veteran has declined to heed the AOJ's request for such authorization.  Nor has he submitted any copies of those private records in his own possession.  Accordingly, the Board finds that additional efforts to obtain those records would only delay adjudication, without benefiting the Veteran and, thus, should not be undertaken.

Nor should any other evidentiary development be undertaken in support of this appeal.  The Veteran has already been afforded a June 2011 VA examination, which has yielded medical opinions addressing both of his service-connection claims.  Although those opinions have been unfavorable to the Veteran's appeal, he has not alleged, and the record has not otherwise shown, that they are inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007).  As such, the Board considers it unnecessary to remand for a new examination or medical opinion with respect to either service-connection issue.  Moreover, while mindful that the Veteran has not been examined with respect to the TDIU issue, the Board observes that no such examination is mandated under the applicable statutes and regulations.  See Geib v. Shinseki, --- F.3d ----, No.2012-7164, 2013 WL 5788671 (Fed. Cir. Oct. 29, 2013); Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (holding that VA is not required to obtain an examination or industrial survey before making a TDIU determination but may choose to do so in an appropriate case); see also Floore v. Shinseki, --- Vet. App. ----, No. 12-2017, WL 5913227 (November 5, 2013) (holding that "a combined-effects medical examination report or opinion is not required per se by any statute, regulation, or policy to properly decide entitlement to TDIU for a veteran with multiple service-connected disabilities").  Indeed, that is particularly true where, as here, the Veteran does not have any service-connected disabilities and, thus, fails to meet the threshold requirement for TDIU entitlement under 38 C.F.R. § 4.16.  

Having thus established that eliciting additional records, or another VA examination, would serve no useful purpose, the Board finds that further development on procedural grounds is also unnecessary in this case.  That is because there has already been substantial compliance with the Board's latest remand directives by virtue of the development, summarized above, and the ensuing June 2012 SSOC.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In that readjudication, the AOJ has expressly addressed the latest VA examination results and the other pertinent evidence obtained since the last SSOC.  Even if such evidence had been omitted, however, the Board would presume that the AOJ had performed its duties "correctly, fairly, in good faith, and in accordance with law and governing regulations,'"  Marsh v. Nicholson, 19 Vet. App. 381, 385 (2005) (quoting Alaska Airlines, Inc. v. Johnson, 8 F.3d 791, 795 (Fed. Cir. 1993)).  Indeed, courts presume that, "'in the absence of clear evidence to the contrary,'" public officers have "'properly discharged their official duties.'"  See Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15 (1926)).  Moreover, while, following the issuance of the June 2012 SSOC, the Veteran's representative has submitted an appellate brief, the arguments contained therein are wholly cumulative of those made earlier in the appeal.  As such, a waiver of initial AOJ review is unnecessary with respect to that brief submission.  Further, absent any showing to the contrary, the Board presumes the AOJ has met its obligation to consider all other evidence added to the record since the previous SSOC.  See 38 C.F.R. § 19.31 (2013).  

In further compliance with the fundamentals of due process, the Veteran has been afforded a hearing before the undersigned in support of this appeal.  See 38 C.F.R. § 20.700(a) (2013).  The transcript of that June 2009 hearing reflects that the undersigned set forth the issues on appeal at the start of the proceeding, then focused on the elements necessary to substantiate those claims and sought to identify any further development that was required.  See Board Hearing Tr. at 3-4, 8-17, 19-24.  Specifically, the undersigned elicited testimony from the Veteran regarding the subjective symptoms and clinical manifestations of his claimed low back and lower extremity disabilities, as well as their impact on his ability to work.  Id.  The undersigned also agreed to hold open the record for a 60-day period to enable the Veteran to submit additional information in support of his claims.  Through those actions, the undersigned satisfied the duties incumbent on a Veterans Law Judge to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the provisions of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Notably, the Veteran has not alleged, and the evidence has not otherwise shown, that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2) or committed other prejudicial error, either by failing to fully explain the issues on appeal or by neglecting to suggest the submission of relevant evidence that may have been overlooked.  Moreover, there is no indication that the Veteran has been otherwise denied due process at any time throughout his appeal.  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied in this case and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).




II.  Service Connection

The Veteran contends that he permanently injured his lower back while he was on active duty and that service connection is therefore warranted for his residual disabilities.  In addition, he asserts that his back problems are productive of muscle spasms and related symptoms in the lower extremities for which VA benefits are also warranted.  

In light of the Veteran's contentions, the Board will consider whether to grant service connection for one or more low back and lower-extremity disabilities on a direct basis.  The Board will also consider whether to grant service connection for a lower-extremity disability, manifested by muscle spasms, as secondary to any low back disability for which VA benefits are warranted.  See 38 C.F.R. §§ 3.303, 3.310; see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (noting that Board is required to consider all theories of entitlement raised either by the claimant or by the evidence of record).  

In addition, the Board will consider whether to grant service connection for any recognized chronic low back or lower-extremity disability under the provisions of 38 C.F.R. §§ 3.303(b), 3.307, and 3.309.  Consideration of these provisions is proper given the evidence of degenerative joint disease - a form of arthritis - and lower-extremity peripheral neuropathy - a diagnosis that, while not expressly listed under 38 C.F.R. § 3.309(a), nonetheless falls within its purview, along with other organic diseases of the nervous system.  

Having thus determined which theories of service connection are potentially applicable in this case, the Board now turns to the underlying legal criteria.  

Service connection may be granted for a disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  


To establish service connection on a direct basis, there must be probative evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the in-service incurrence or aggravation.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

To establish service connection on a secondary basis, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) a nexus between the two.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  Moreover, while not applicable in the instant case, the provisions of 38 C.F.R. § 3.310(b) direct that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disability will itself be service connected, with compensation payable for the degree of disability over and above that which existed prior to the aggravation.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In addition to the foregoing theories of direct and secondary entitlement, service connection may be rebuttably presumed for chronic diseases enumerated under 38 C.F.R. § 3.309(a), which manifest in service or within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  Such diseases may also be presumptively connected to service based upon a continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period). 

To prevail under any of the applicable theories of service connection outlined above, a claimant must meet the threshold evidentiary requirements, while the Board must assess the competency and credibility of the evidence presented so as to determine its overall probative weight.  See Fagan v. Shinseki, 573 F. 3d 1282, 1287-88 (2009) (noting that the claimant bears the burden of establishing all of the elements of his claim, including the nexus requirement); see also Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ('a legal concept determining whether testimony may be heard and considered') and credibility ('a factual determination going to the probative value of the evidence to be made after the evidence has been admitted').  

In this case, the Board finds that the weight of the evidence is insufficient to grant either of the Veteran's service-connection claims.  The Board's specific reasons and bases with respect to each claim are delineated below.

      A.  Low Back Disability

In support of this initial claim, the Veteran has directed the Board's attention to VA and private medical records, which are replete with complaints and clinical findings of low back pain and related symptoms.  Those symptoms have been found to comport with diagnoses of degenerative joint disease and degenerative disc disease of the lumbar spine.  As such, the threshold requirement for service connection (current disability) has been satisfied.  See Hickson, 12 Vet .App. at 253.

The second requirement for service connection has also been met through both lay and clinical evidence.  Specifically, the Veteran testified that he injured his lower back during a "war games training exercise" in which he fell approximately "five to six feet to the ground" while trying to climb off a tank.  See Board Hearing Tr. at 5. The Veteran is competent to describe the circumstances of such an in-service injury, which is capable of lay observation.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his personal knowledge and experience); see also Layno, 6 Vet. App. at 469.  Moreover, the Board considers his assertions with respect to that injury credible as they are corroborated by his STRs.  Indeed, those records confirm that the Veteran was treated for a backache with situational tension shortly before his release from service.  See September 25, 1969, STR.  Accordingly, the Board finds that the overall evidence of record is sufficient to establish that he injured his lower back in service.  As such, the Veteran's claim turns on whether a nexus exists between one or more of his current lumbar spine disabilities and that documented in-service injury, or any other aspect of his active military service.

In an attempt to meet this third and final service-connection element, the Veteran has attested to chronic low back pain and related symptoms persisting his in-service injury.  See Board Hearing Tr. at 6-7.  He has further testified that the severity of those symptoms resulted in his placement "on medical hold," so that he could not leave for Germany with other members of his unit, and ultimately led to his early release from service.  Id.  In addition, the Veteran had reported that, since separation, his low back symptoms have continued unabated and have progressively worsened over time.  His assertions in this regard have been corroborated by a written statement from his spouse.  See December 2, 2004, Statement from "J.M."  

Just as the Veteran is competent to report a history of in-service injury, he is also capable of describing a continuity of ensuing low back pain and related symptoms.  See Washington, 19 Vet. App. at 368; see also Layno, 6 Vet. App. at 469.  Similarly, the spouse of the Veteran is competent to attest to such symptoms that she has personally observed.  Id.  Nevertheless, the Board has reason to question the credibility of both parties' accounts in light of the other evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

Such evidence includes the report of the Veteran's November 1969 service separation examination, which contains a lay history of "back trouble," but no concurrent clinical findings of lumbar spine abnormalities.  In addition, the Veteran's SPRs are silent for any notation of in-service injury residuals leading to his release from service.  Instead, those records indicate that the Veteran was granted a hardship discharge due to his mother's illness.   

The Board recognizes that the mere absence of concurrent clinical findings of lumbar spine pathology on separation is insufficient, standing alone, to discredit Veteran's subsequent account of continuous low back symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that "the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence," such as clinical findings on a service separation examination).  Nevertheless, the Board considers it significant that the earliest record of post-service treatment for such symptoms is dated in 2004, approximately 35 years after he left the military.  Moreover, while a February 2006 statement from a private clinician, "Dr. M.," indicates that the Veteran has been treated for "severe osteoarthritis in his back" and other joints since 1999, this still places the onset of his lumbar symptoms several decades after his separation.  

The Board is mindful that the Veteran has since testified that he sought low back treatment from another private clinician (Dr. B.) within a year of leaving the military.  See Board Hearing Tr. at 8.  However, despite indicating that Dr. B.'s treatment records may be still available, the Veteran, as noted in the preceding section, has declined to submit such records, or to provide information that would enable VA to request them on his behalf.  Accordingly, to the extent such evidence exists but has not yet been obtained, the responsibility lies with the Veteran.  See Wood, 1 Vet. App. at 193 (VA's duty to assist is not a one-way street).

Having thus established that a long lapse in time exists between the Veteran's military discharge and his first documented post-service treatment for low back problems, the Board observes that such a prolonged period without medical complaint, while not dispositive of a claim, may be considered, along with other factors, as evidence against a finding of continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that a lengthy gap in time without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred during the active military service and resulted in a chronic or persistent disorder).  

Also weighing against such a finding is the other clinical documentation of record, most notably the treatment reports from Dr. M.  Tellingly, those reports attribute the Veteran's current lumbar pain and related symptoms to a post-service occupational injury.  In fact, he has relied upon those reports to prevail in a claim for worker's compensation from his civilian employer.  This casts further doubt on the merits of the Veteran's current claim for service connection for a low back disability, which, by his own admission, originated many years earlier than his worker's compensation injury but is predicated on the same symptoms.
In light of the foregoing evidence -- most notably, the lengthy gap in post-service treatment and the showing of intercurrent lumbar injury -- the Board finds that the overall record does not support a finding of continuity of symptomatology.  Nor does the record show that degenerative joint disease, or another chronic lumbar spine disease listed under 38 C.F.R. § 3.309(a), manifested in service or within a year of the Veteran's discharge.  Accordingly, the Board finds that a nexus between his current lumbar spine pathology and military service may not be established on a presumptive basis.

Nor may a nexus be established on a direct basis.  On the contrary, none of the Veteran's private or VA clinicians has found evidence of such a relationship and the sole VA examination conducted with respect to his claim has yielded a negative nexus opinion.  Specifically, the VA clinician who examined the Veteran in June 2011 has concluded that,

after a review of medical records, taking a history, and performing a physical examination, the Veteran's low back condition is less likely than not occurred and/or expressed in service and/or within one year of discharge.  The natural progression was not altered or worsened by any event and/or condition that occurred and/or expressed during active service.  The Service Treatment Records (STRs) do not confirm the history of severe injury to the back in service as described by the Veteran.  Only a one-time vague entry regarding the back with treatment by muscle relaxants was identified, with nothing mentioned on separation exam.  Additionally, there is no mention in the Service Personnel Records (SPRs) of deployment to Germany having been avoided due to back injury.  The SPRs support in multiple documents that the reason for release from active duty was to "help the Veteran's mother."  Additionally, the Veteran clearly describes that there was a Workmen's Compensation claim filed post-service relating his back problems due to truck driving and the claim was settled.  He volunteers the day in the exam that he had supportive documents about his back problems being due to the trucking job by his personnel (sic) physician, [Dr. M.] in his workmen's compensation settlement.  These statements and the pathology seen on recent X-rays and exam today do not show findings that are compatible with the described severe back injury in service.  The evidence all over shows it is less than likely any etiology of a back condition began in service.

See June 2011 VA Examination Report at p.7.

The Board finds the above examiner's opinion to be competent, credible, and therefore entitled to great evidentiary weight.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994) (noting that the credibility and weight to be attached to medical opinions lie within the province of the Board as adjudicator).  In making this determination, the Board considers it significant that the VA examiner not only predicated his opinion on a clinical interview and physical examination but also reviewed the Veteran's claims file in full. In addition, that examiner supported his opinion with a detailed rationale.  As such, that examiner effectively demonstrated a robust understanding of the pertinent facts of this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-03 (2008) (applying the Federal Rules of Evidence to find that the probative value of a medical opinion depends on whether the opining clinician is fully informed of the pertinent facts, i.e., history, of the case).  

Moreover, the Board is satisfied that, by comprehensively accounting for all relevant evidence, both clinical and lay, the June 2011 VA examiner's report describes the Veteran's overall disability picture in sufficient detail to allow for a fully informed evaluation of his claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding an examination report adequate where it describes the disability in sufficient detail to make a fully informed decision).  Furthermore, there are no competent countervailing opinions of record.

In this regard, the Board acknowledges that the Veteran himself is of the opinion that his low back disabilities began in service and have continued, unabated, until the present day.  While a lay person, he is competent to opine as to medical matters that fall within the realm of common knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Such matters, however, do not include the etiology of his current lumbar spine disabilities, which must be addressed by a medical expert.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 n.4 (Fed. Cir. 2007) (noting that lay persons are not competent to diagnose cancer); see also Clyburn v. West, 12 Vet. App. 296, 301 (1999) ('Although the Veteran is competent to testify to the pain he has experienced since his [active service], he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with. ').  Indeed, that is especially true in this case, given the evidence of intercurrent lumbar injury.  Accordingly, the Board finds that the Veteran's own lay opinion, standing alone, is insufficient to refute the negative nexus findings of the VA expert examiner. 
 
For the foregoing reasons, the Board finds that, while the Veteran has submitted probative evidence of current lumbar disability and in-service low back injury, he has not established a nexus between the two on either a presumptive or direct basis.  Without clearing this final evidentiary hurdle, his claim for service connection for a low back disability must be denied.

	B.  Lower-Extremity Disability  

Having hereby concluded that the overall evidence preponderates against the Veteran's low back claim, the Board finds that the record is even less favorable with respect to his second service-connection claim.  Indeed, even assuming that he meets the threshold criterion for service connection for a lower-extremity disability based upon his diagnosed peripheral neuropathy, he does not satisfy the remaining requirements under any applicable theory of entitlement.

The Board acknowledges that, in written statements and testimony before the undersigned, the Veteran has raised a theory of secondary service connection by arguing that his lower-extremity muscle spasms and related symptoms are attributable to his low back disability.  See Board Hearing Tr. at 16-17.  He has further argued that clinicians have informed him that the "shooting pains down [his] legs" are "secondary to [his] back hurting."  Id.  The Veteran is competent to report what his treating providers have told him in this regard.  See Jandreau, 492 F.3d 1372 at 1376-77 n.4.  However, such an etiological relationship has been explicitly refuted by the VA examiner who examined the Veteran in June 2011.  See May 2012 Addendum Opinion (noting in pertinent part that "i[t] is less than likely the claimed muscle spasms in the back and legs are secondary to a back disorder).  

Even if the VA examiner had not arrived at this conclusion, however, the Veteran would not be able to prevail under a secondary theory of entitlement.  That is because, for the reasons outlined above, the Board has decided not to grant VA benefits for any current low back disability.  Accordingly, such a disability may not serve as the basis for a secondary award of service connection.  See 38 C.F.R. § 3.310; see also Wallin v. West, 11 Vet. App. 509, 512 (1998).

Nor may the Veteran prevail under the presumptive provisions of 38 C.F.R. § 3.307 and 38 C.F.R. § 3.3309.  He has not alleged, and the record has not otherwise revealed, that peripheral neuropathy or any other chronic disability of the lower extremities manifested in service or within the initial-post service year.  Similarly, a continuity of lower-extremity symptoms since service has neither been contended nor shown.  Accordingly, service connection for a disability manifested by such symptoms may not be rebuttably presumed.

As for establishing service connection on a direct basis, the Veteran's STRs are silent for any complaints or clinical findings of lower-extremity abnormalities.  Moreover, the Veteran himself has not alleged that one or more such abnormalities were incurred or aggravated during his period of active duty.  Nor has he argued that a direct nexus exists between his current lower-extremity pathology and active service, and none has been otherwise shown.  In fact, the June 2011 VA examiner has expressly determined that such a link does not exist, commenting in this regard that the Veteran's only diagnosed lower-extremity disability is peripheral neuropathy, which is attributable to his nonservice-connected diabetes mellitus, rather to any aspect of his active military service.  See June 2011 VA Examination Report at 6.  

Just as the above examiner's opinion regarding the low back claim is entitled to great evidentiary weight, his findings regarding the lower-extremity issue are also worthy of reliance.  Indeed, as with that examiner's low back opinion, his findings regarding the etiology of the Veteran's lower extremity disability are predicated on a clinical interview, physical examination and claims file review.  Thus, absent any evidence to the contrary, the Board considers those findings to constitute a competent, credible, and therefore probative reflection of the pertinent facts of record, which is sufficient to allow for a fully informed decision on the Veteran's claim.  

In arriving at this determination, the Board is mindful that the Veteran clearly believes that his lower-extremity symptoms are manifestations of a service-connected disability.  However, just as he has not demonstrated the clinical expertise to opine on the etiology of his lumbar spine diagnoses, he also has not shown that he has the requisite training and experience to render such an opinion with respect to any current lower-extremity disability.  As such, the Veteran's statements, in and of themselves, are insufficient to relate any such disability to his active military service on either a secondary or direct basis.  See Jandreau, 492 F.3d at 1376-77 n.4.  

Accordingly, the Board finds that the record is insufficient to establish service connection for a lower-extremity disability under any theory raised by the Veteran or otherwise suggested by the record.  Consequently, his claim of entitlement to such an award of benefits must also be denied.

III.  TDIU

In addition to seeking service connection for individual disabilities, the Veteran contends that such disabilities prevent him from obtaining or maintaining gainful employment and that an award of TDIU is therefore warranted.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2013).  


A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a) (2013).

In addition, when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), his or her case shall be referred for extraschedular consideration in accordance with 38 C.F.R. § 3.321.  See 38 C.F.R. § 4.16(b).  Such referral is necessary as the Board lacks the authority to assign an extraschedular TDIU in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001).

Crucially, for purposes of this appeal, the threshold criterion for the assignment of TDIU, on both a schedular and extraschedular basis, is the existence of one or more service-connected disabilities.  That requirement has not been satisfied in this case.  To the contrary, the Veteran is not, and has never been, in receipt of service connection for any individual disability, and his latest claims for such benefits have been denied, for the reasons set forth above.  It follows that his claim for TDIU entitlement must also be denied.  

In reaching this conclusion, the Board remains sympathetic to the Veteran and does in any way wish to diminish his active military service on behalf of this country.  However, the Board has no discretion but to find that the provisions for schedular TDIU have not been met and that referral for extraschedular consideration is also unwarranted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law). 


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a disability of the lower extremities, manifested by muscle spasms, is denied.

Entitlement to a total disability rating based on individual unemployability is denied.



______________________________________________
K.A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


